U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-53683 AMERICAN POWER CORP. Nevada (State or other jurisdiction of incorporation or organization) 27-4429450 (I.R.S. employer identification number) 16 Market Square Center 1400 16th StreetSuite 400 Denver, CO 80202 Tel: 720.932.8389 Fax: 720.222.5151 (Address of principal executive offices) Copies to: JPF Securities Law, LLC Box 523 East Granby, CT 06026 Phone: (646) 807-9094 Fax: (980) 422-0334 (Address of principal executive offices and zip code) Indicate by check mark if the registrant is a well-know seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 if Regulation S-K (229.405 of this Chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy of information statements incorporated by reference in Part III of this Form 10-Q or any amendments to this Form 10-Q. Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes []No [X] Number of shares of common stock outstanding as of February 14, 2011:91,075,238 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. PART I Page No. Item 1.Financial Statements 2 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 12 Item 4.Controls and Procedures 12 Item 4T. Controls and Procedures 12 PART II Item 1.Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3.Defaults Upon Senior Securities 13 Item 4.Submission of Matters to a Vote of Security Holders 13 Item 5.Other Information 13 Item 6.Exhibits 13 2 ITEM 1. FINANCIAL STATEMENTS INDEX TO AMERICAN POWER CORP. FINANCIAL STATEMENTS AMERICAN POWER CORPORATION PAGE Balance Sheets 4 Statements of Operations 5 Statement of Stockholders’ Equity 6 Statements of Cash Flows 7 Notes to Financial Statements 8 3 AMERICAN POWER CORP. (An Exploration Stage Company) BALANCE SHEETS December 31, 2010 September 30, 2010 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Prepaids and deposit Advances to related party TOTAL CURRENT ASSETS OTHER ASSETS Mineral property Equipment - net Website - net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENTLIABILITIES Accounts payable and accrued liabilities $ $ Promissory notes, current portion TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Promissory notes, net of current portion, net of debt discount of $1,017,236 TOTAL LIABILITIES STOCKHOLDERS’EQUITY Capital stock Authorized 500,000,000 shares of common stock, $0.001 par value Issued and outstanding 91,075,238 shares of common stock (90,480,000 September 30, 2010) Additional paid in capital Stock payable Accumulated deficit during exploration stage ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’EQUITY $ $ The accompanying notes are an integral part of these financial statements. 4 AMERICAN POWER CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative results from inception Three Months Ended Three Months Ended (August 7, 2007) to December 31, 2010 December 31, 2009 December 31, 2010 REVENUES Revenues $
